Citation Nr: 1727443	
Decision Date: 07/14/17    Archive Date: 07/25/17

DOCKET NO.  12-19 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for a bilateral hip disability, to include bilateral greater trochanteric bursitis, and as secondary to service-connected bilateral knee and lumbar spine disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his mother


ATTORNEY FOR THE BOARD

E. Miller, Associate Counsel


INTRODUCTION

The Veteran served in the United States Army Reserve with verified periods of active duty for training purposes (ACDUTRA) from May 29 to August 9, 2002, and from May 21 to August 20, 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veteran Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In October 2013, the Veteran and his mother testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  This case was previously before the Board in November 2014 when it was remanded to the Agency of Original Jurisdiction (AOJ) for further development.  The claim has since been returned to the Board for appellate review.


FINDING OF FACT

During the pendency of the Veteran's claim, there was a diagnosis of trochanteric bursitis in both hips, which was not related to events in active service or to his service-connected disabilities.


CONCLUSION OF LAW

Service connection for a bilateral hip disability is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2016).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA) 

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim. 

VA's duty to notify was satisfied by letters dated in October 2010 and March 2015.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claims.  Service treatment records (STRs) and all identified and obtainable post-service treatment records have been associated with the record. 

With respect to the Veteran's claim for entitlement to service connection for a bilateral hip disability, pursuant to the Board's November 2014 remand, the Veteran was afforded a new VA examination in April 2015.  The Board finds that this VA examination and its related opinion were thorough and adequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Pursuant to the November 2014 Board remand, the RO obtained recent VA treatment records.  The Board notes that the RO made a request to the appellant to identify any additional relevant treatment records for VA to obtain, and that he provide the necessary Form 21-4142 authorization form so that the Veteran's records relating to treatment for a claimed hip disability could be obtained, but he has failed to do so.  The Board emphasizes that the duty to assist is a two-way street; the Veteran must actively participate in the process of obtaining evidence to support his claim.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  As the Veteran did not respond to VA's request for information to help him develop the evidence by obtaining outstanding treatment records, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist.  The Board will adjudicate the appeal based on the evidence of records.  


II. Service Connection for Bilateral Hip Disability

A veteran is entitled to VA disability compensation if there is disability resulting from personal injury suffered or disease contracted in line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active service.  38 U.S.C.A. § 1110. 

Active military service includes any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty training during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21) and (24) (West 2002); 38 C.F.R. § 3.6(a), (d) (2016). 

It follows that service connection may be granted for disability resulting from disease or injury incurred or aggravated while performing active duty for training, or from injury incurred or aggravated while performing inactive duty for training.  38 U.S.C.A. §§ 101(24), 106, 1131.  

ACDUTRA is, among other things, full-time duty in the Armed Forces performed by Reserves for training purposes or by members of the National Guard of any state.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c)(1).  Inactive duty for training (INACDUTRA) is part-time duty in the Armed Forces performed by Reserves for training purposes or by members of the National Guard of any state.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c)(1).  Active service also includes authorized travel to or from such duty or service.  38 U.S.C.A. § 106(d); 38 C.F.R. § 3.6(e).

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).  

The threshold consideration for any service connection claim is the existence of a current disability.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303; Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The requirement of a current disability is satisfied when a claimant has a disability at any time during the pendency of the claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (requirement of a current disability may be satisfied if there is a recent diagnosis of a disability prior to the claim).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  An alternative to showing chronicity in service is a showing of continuity of symptoms after discharge.  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit), however, clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  In order to show a "chronic" disease in service, the record must reflect a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Where a chronic disease has been incurred in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required in order to establish entitlement to service connection.  38 C.F.R. § 3.303(b).

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases to a degree of 10 percent or more within one year of separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  While the disease need not be diagnosed within the presumptive period, it must be shown-by acceptable lay or medical evidence-that there were characteristic manifestations of the disease to the required degree during that time.

Lay evidence can be competent and sufficient to establish the elements of service connection when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In short, when considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent on the issues of diagnosis and medical causation.  Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  For instance, a layperson is competent to identify such disorders as varicose veins, tinnitus, and flat feet.  38 C.F.R. § 3.159(a)(2); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); Charles v. Principi, 16 Vet. App. 370, 374 (2002); Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  In contrast, a layperson is not competent to identify medical conditions that require scientific, technical, or other specialized knowledge, such as in identifying bronchial asthma.  38 C.F.R. § 3.159(a)(1); Layno v. Brown, 6 Vet. App. 465, 469 (1994).

The Board must assess the competence and credibility of lay statements.  Barr, 21 Vet. App. at 308.  The Federal Circuit has held that the Board can favor competent medical evidence over lay statements offered by the Veteran, as long as the Board neither deems lay evidence categorically incompetent nor improperly requires a medical opinion as the sole way to prove causation.  King v. Shinseki, 700 F.3d 1339, 1344 (2012).

Service connection may be granted for a disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Service connection may also be established by the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See also Allen v. Brown, 7 Vet. App.439, 448 (1995).

In determining whether service connection is warranted, the Board shall consider the benefit-of-the-doubt doctrine.  38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518 (1996); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Upon review of the evidence of record, the Board finds that the Veteran is not entitled to service connection, to include as on a secondary basis, for a bilateral hip disability.

The Veteran's STRs show no complaints or treatment related to his hips.

Post-service, the Veteran contends that he has suffered from hip pain since 2003 when he was in active duty training.  However, the treatment records do not show complaints of or requests for treatment pertaining the Veteran's hips until several years later.  In November 2003, the Veteran's private treatment records from Creighton University Medical Center show that at an appointment to discuss low back pain, the examiner specifically noted the Veteran's pain "extends into the lower back without referral into hip or lower extremities."  A January 2004 letter from a private physician from Creighton University Medical Center detailed that the Veteran had been a patient there since November 2003 for lower back pain, but did not mention hips as a treated condition.  The Veteran underwent VA examinations for his joints in July 2006 and October 2007 during which the Veteran focused on knee problems and did not mention any hip pain.  During an August 2007 VA physical therapy appointment, the Veteran did not mention any hip pain during treatment for his lower back and knee problems.

In September 2010, the Veteran reported to the VA for pain in his lower back.  The Veteran recounted that 8 days prior to the appointment, he hurt his hip when he bent over to get a DVD, at which time he heard a pop.  After having a Reiki master "put it back in alignment," the Veteran again showed up at the VA for treatment after experiencing sharp stabbing pain in his lower back and left hip area and hearing a pop while at the movie theater the prior night.

In a November 2010 VA examination, the examiner diagnosed bilateral trochanteric bursitis.  The examiner did not order new imaging of the Veteran's hips as the September 2010 X-rays showed normal pelvis and left hip.  The Veteran also told the examiner that he may have injured his hip recently.  

At a February 2013 VA appointment, the Veteran complained of low back pain in the joint involving the pelvic region.  He recounted that his "left hip and tailbone go out" repeatedly and the chiropractor has to put them back in place.  The Veteran reported that the pain began after sitting for 2 hours in a sweat lodge ceremony.

When an examiner finds that there is no current disability but there are prior diagnoses during the appeal period, the Board is required to obtain an opinion as to whether the prior diagnosis was made in error or the previously diagnosed condition is in remission.  Romanowsky v. Shinseki, 26 Vet. App. 303 (2013).  Here, the April 2015 VA examiner opined that the Veteran's prior diagnosis of bilateral trochanteric bursitis had subsided or resolved.  The examiner concluded that the pain the Veteran was referring to as a bilateral hip problem was in fact in the sacroiliac area and was a manifestation of his service-connected back condition.  The VA examiner noted that the Veteran indicated pain in areas on his body which do not correspond to hip related pain. The examiner noted there was no hip related pain or tenderness found during the examination.  The VA examiner concluded that it is less likely than not that the Veteran has a current bilateral hip disability, to include trochanteric bursitis, that is related to any injury or event during service, or that is caused by or aggravated by his service-connected spine or knee disabilities.  The VA examiner opined that any prior diagnosed hip condition was less likely than not caused or aggravated by his service-connected spine or knee disabilities and gave an alternative etiology of obesity for any abnormal stresses on the Veteran's hip joints and related bursitis.  The examiner noted that if the Veteran's prior diagnosed trochanteric bursitis had been aggravated by his service-connected back or knee disability, it would be expected to have persisted and even worsened rather than improved.  

The Board finds that, at a minimum, the April 2015 VA examination was adequate and in substantial compliance with the related November 2014 Board remand.  Stegall v. West, 11 Vet. App. 268 (1998).  The April 2015 VA examination report was based on review of the Veteran's medical history along with an interview and physical examination of the Veteran.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (holding when assessing the probative value of a medical opinion, the access to claims files and the thoroughness and detail of the opinion must be considered and the opinion is considered probative if it is definitive and supported by detailed rationale.).  Therefore, the Board finds probative the April 2015 VA opinion that concluded that the Veteran that the prior diagnosed condition of bilateral trochanteric bursitis had resolved or subsided, and was not related to his active service or to his service-connected knee or spine conditions.  This opinion is considered probative as it was based upon a review of the medical records, included a discussion that was consistent with the medical evidence, and provided an informed rationale as to the unfavorable opinion rendered.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion.").  

The Board has not overlooked lay statements with respect to the Veteran's claim for a bilateral hip disability.  The Veteran states that he has had suffered with this disability since service and was treated for it during service, although the evidence does not support this statement.  The Veteran also contends that the conditions are related to his service-connected knee and lower back disabilities.  While the Veteran believes that he has a bilateral hip disability related to service or to his service-connected knee and lower back disabilities, as a layperson, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Therefore, while the Veteran is competent to report symptoms like pain, the Veteran is not competent to diagnose a bilateral hip disability or to determine its respective etiology if such disability existed.  Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  

Additionally, the Veteran's mother testified that she saw the Veteran was in pain at the end of his active training.  Although the Veteran's mother is a retired critical care nurse in orthopedics, the medical evidence of record does not show that either the Veteran or a competent medical professional considered the Veteran's hips to be a problem until several years after his active duty service period ended.  The Veteran's mother also testified that the Reiki master treating the Veteran stated that the Veteran's hip problems were directly related to the knee disability.  The Veteran was offered time to submit such a nexus statement to the record, but did not do so.  Regardless, a Reiki master is not a competent medical professional for the purposes of diagnosing and opining on the etiology of a claimed disability.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

Furthermore, the Board finds that the Veteran's statements reflecting bilateral hip disability since service do not provide probative value as they are inconsistent with the Veteran's in-service reports and subsequent medical treatment reports.  These reports, found in medical records when medical treatment was being rendered, may be afforded greater probative value because the records were generated with a view towards ascertaining the Veteran's then-state of physical fitness, so they are akin to statements of diagnosis and treatment and are of increased probative value.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997).  The Board finds the evidence of record and the opinions of the VA examiners to be significantly more probative than the proffered lay assertions.  See King v. Shinseki, 700 F.3d 1339, 1344 (2012).

In the instant case, the Veteran is also not entitled to service connection for a bilateral hip disability on a presumptive basis, either as a chronic disease during service or within one year of service, as there is no evidence of record documenting a respective underlying chronic disease in this timeframe.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a); Walker, 708 F.3d 1335-37.

In summary, the weight of the evidence does not support a finding that the Veteran's bilateral hip disability, to include trochanteric bursitis, as previously diagnosed, was etiologically related to a disease, injury, or event in service, to include the Veteran's service-connected knee and back disabilities.  As a result, service connection is not warranted.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim for bilateral hip disability, to include bilateral trochanteric bursitis.  See 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for a bilateral hip disability, to include bilateral greater trochanteric bursitis, and as secondary to service-connected bilateral knee and lumbar spine disabilities, is denied.




____________________________________________
DAVID L .WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


